Title: Bond of Wilson Cary Nicholas, Thomas Jefferson, and Thomas Jefferson Randolph to the Second Bank of the United States, 15 September 1819, document 2 in a group of documents on Jefferson’s Mortgage of Bedford County Land, 15 September 1819
From: Nicholas, Wilson Cary,Jefferson, Thomas,Randolph, Thomas Jefferson
To: Second Bank of the United States, Richmond Branch


						II. Bond of Wilson Cary Nicholas, Thomas Jefferson, and Thomas Jefferson Randolph to the Second Bank of the United States
						
							
								
									
										
									
								
								Know all men by these presents that we Wilson Cary Nicholas, Thomas Jefferson, and Thomas Jefferson  Randolph, all of the county of Albemarle are held and firmly bound to the President, Directors and company of the Bank of the United States at Richmond in the sum of forty thousand dollars, to be paid to the said President Directors and company & their successors, their certain attorney or assigns: to which payment, well and truly to be made, we bind ourselves jointly and severally, our joint and several heirs executors and administrators firmly by these presents. sealed this fifteenth day of September one thousand eight hundred and nineteen.
								The condition of this obligation is such that if the above bounden Wilson Cary Nicholas as principal, Thomas Jefferson as security in the first degree, or Thomas Jefferson Randolph security in the second degree, or any of them, their heirs executors or administrators shall pay to the said President, Directors and company of the sd bank of the United States at their office of discount and deposit at Richmond & their successors, certain attorney or assigns, whensoever demanded, the just sum of twenty thousand Dollars, with lawful interest thereon, semiannually as it shall become due, from the date of these presents, then the above obligation to be void, or else to remain in full force
								
									
										
											
												signed, sealed & delivered in presence of
												      
												W. C. Nicholas
											
											
												
													
														
														Thomas Daniel
														
													
												
												
												
													
														Th:J
													
												
											
											
												
													
														
														William H. Garland
														
													
												
												
												
													
														Th: J. Randolph
													
												
											
										
									
								
							
							
							
								Note by TJ on verso:
								1821. Jan. 22. Th:J. & Th:J.R. gave a bond copied from this.

							
						
						
							
								
   
   2d FC (MHi); in TJ’s hand, signed by Nicholas, TJ, Randolph, Daniel, and Garland, lower right edge clipped, with probable loss of seals; text prepared between 10 Oct. and 3 Nov. 1819, based on its clean incorporation of changes requested in a letter received on the earlier date and its dispatch on the latter date; endorsed by TJ: “Nicholas W. C. Jefferson Th: J Randolph Th:J. } copy bond.” 1st FC (MHi); entirely in TJ’s hand, including signatures of TJ and Randolph as principals and Valentine W. Southall, Thomas Eston Randolph, and Wilson J. Cary as witnesses; with preceding document on verso; text prepared no later than 20 Sept. 1819. Enclosed in TJ to Nicholas,  Nicholas to TJ, and TJ to Joseph Marx, all 20 Sept. 1819,  Julius B. Dandridge to TJ, 4 Oct. 1819, and TJ  to Dandridge, 3 Nov. 1819.


							
							
								
   
   Thomas Daniel (ca. 1769–1855), farmer, owned eighteen slaves and real estate valued at $24,000 in 1850 (Woods, AlbemarleEdgar Woods, Albemarle County in Virginia, 1901, repr. 1991, 404; DNA: RG 29, CS, Albemarle Co., 1850, 1850 slave schedules; Albemarle Co. Will Book, 24:32–4, 36, 172; Richmond Whig and Public Advertiser, 26 Oct. 1855).


								
   
   William H. Garland left an estate with personal property valued at $995.98 in 1826 (Albemarle Co. Will Book, 8:276–7).


								
   
   On 7 Mar. 1821 the Albemarle County Court confirmed and recorded an agreement between the president, directors, and company of the Richmond branch of the Second Bank of the United States, as plaintiffs, and Robert Carter Nicholas, Wilson Cary Nicholas (ca. 1796–1828), and  Thomas Jefferson Randolph, in their capacity as administrators of the estate of Wilson Cary Nicholas, as defendants, according to which (one word editorially corrected and an unmatched closing parenthesis editorially omitted) “the Defendants acknowledgeth the Plaintiff action for forty thousand dollars the penalty in said bond mentioned But to be discharged by the payment of Twenty thousand dollars with Interest thereon from the fifteenth day of September 1819 till paid. Therefore with the assent  of the Pltffs it is considered by the Court that the Plaintiffs recover against the Defendants the sum of forty thousand Dollars but to be discharged by the payment of twenty thousand dollars with Interest thereon from the 15th day of September 1819 till paid and their costs by them about their suit in this behalf expended to be Levied of the goods and chattles rights &c of the estate of Wilson C Nicholas deceased which are now in their hands or hereafter may come to them to be administered but with the distinct understanding and agreement that the Defendants are in no wise or degree to be liable by reason of the Confession beyond said assets that is that they are in no degree to be liable in their own individual character or out of their own estate” (MS in Albemarle Co. Order Book [1820–21], 412, in an unidentified hand; Tr in ViU: Randolph Family of Edgehill and Wilson Cary Nicholas Papers, in Ira Garrett’s hand, with the most significant variation from MS being acknowledgment that the estate was due “a credit of six hundred dollars being six months interest paid 20 Oct 1820”; enclosed in Garrett to Randolph, 10 Mar. 1838 [RC in ViU: Randolph Family of Edgehill and Wilson Cary Nicholas Papers]).


								
   
   In  his 25 Feb. 1820 will, Wilson Cary Nicholas, noting that his affairs were “much embarressed & my health precarious,” vested his entire estate in his administrators and authorized them “to sell the whole or any part of it upon such terms as they may think proper to bind the whole of it to the payment of my debts  or to pledge  the whole or any part of it for the loan of money to be applied to that purpose & to make any compromise or arrangement with my creditors they may think right.” He added “this special trust nevertheless that my wife & daughters shall have a frugal support until my affairs are adjusted when that is done I devise to my wife the use of my estate during her life with authority to her to divide it among our children by deed or will to take effect after her death in such proportions as she may think proper” (Tr in Albemarle Co. Will Book, 7:84).


							
							
							
								
   
   Preceding two words not in 1st FC.


							
							
								
   
   Preceding two words not in 1st FC.


							
							
								
   
   Preceding two words not in 1st FC.


							
							
								
   
   Preceding six words not in 1st FC.


							
							
								
   
   Preceding five words not in 1st FC.


							
							
								
   
   Preceding two words not in 1st FC.


							
							
								
   
   Preceding seven words interlined in 2d FC and not in 1st FC.


							
							
								
   
   Preceding two words interlined in 1st FC.


							
							
								
   
   Word interlined in 1st FC.


							
							
								
   
   Preceding five words not in 1st FC.


							
							
								
   
   1st FC here adds “the words ‘whensoever demanded’ in the antepenultimate line and ‘semiannually’ in the penultimate interlined  before execution” (see notes 8 and 9 above).


							
							
								
   
   Name not in 1st FC.


							
						
					